DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed January 20, 2022 and the correspondence received through May 17, 2022.
Claims 1-20 are canceled.
Claims 21-40 are new.
Claims 21-40 are pending.

Information Disclosure Statement
The information disclosure statement submitted May 17, 2022 and its contents have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 11,263,670 (the ’670 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 21-40 are disclosed by claims 1-19 of the ’670 patent.

Statement Regarding the Prior Art
Claims 21 and 31 recite features that now require that receiving metadata associated with the video program, wherein the video program is delivered to the user through a first channel and viewed through a first graphical user interface and wherein the first channel is defined by a first application layer, a first presentation layer, and a first session layer; analyzing the metadata to determine a characteristic of the video program; based on the characteristic of the video program, and while the video program is still being displayed through the first graphical user interface, generating an interactive multimedia game recommendation; causing the interactive multimedia game recommendation to be displayed via a second channel, wherein the interactive multimedia game recommendation comprises a first option associated with engaging in the interactive multimedia game and wherein the second channel is defined by a second application layer, a second presentation layer, and a second session layer; receiving, at the host computer, data indicative of whether the user selected the first option; and using the host computer, delivering, through the second media channel, the interactive multimedia game if the data is indicative of the user selecting the first option, wherein at least one of the first application layer differs from the second application layer, the first presentation layer differs from the second presentation layer, or the first session layer differs from the second session layer.
The relevance of Garcia Navarro (U.S. Pub. No. 2016/0184704 A1), Todd (U.S. Pub. No. 2018/0316944 A1), Miura et al. (U.S. Pub. No. 2014/0179439 A1), and Perlman et al. (U.S. Pub. No. 2015/0141145 A1) (hereinafter “Perlman”) to the presently-claimed invention are indicated in the prosecution history of parent patent application number 16/685,967. 
Choi et al. (W.O. Pub. No. 2004/049671 A1) teaches techniques for providing common protocol architecture and methods for transmitting data between different network protocols and a common protocol packet. The common protocol architecture comprises an application layer; a common protocol layer positioned under the application layer, the common protocol layer enabling data communications between the different protocols; a presentation layer positioned under the common protocol layer; a session layer positioned under the presentation layer; a transport layer positioned under the session layer; a network layer positioned under the transport layer; a data link layer positioned under the network layer; and a physical layer positioned under the data link layer. However, Choi does not appear to teach all of the features as presently claimed.
Yoo et al. (“PokerFace: Game players themselves are truly memorable,” 2010 2nd International IEEE Consumer Electronics Society's Games Innovations Conference, 2010, pp. 1-5), Ackley et al. (U.S. Pub. No. 2005/0020359 A1) (interactive video playback systems), Goldman et al (U.S. Pub. No. 2011/0244954 A1) (online social media gaming), and Taylor et al. (U.S. Pat. No. 9,342,490 B1) (browser-based notification overlays) are cited to show the state of the art with respect to advertising in videogames.
The closest art of record, including Garcia Navarro, Todd, Miura, Perlman, Choi, Yoo, Ackley, Goldman, and Taylor, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the current evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622